United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2177
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Alberto Colina, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: January 4, 2019
                              Filed: January 9, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Alberto Colina directly appeals after he pleaded guilty to two firearm charges
and the district court1 sentenced him to two consecutive statutory-maximum prison

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
terms, which resulted in a total amount of prison time within his Guidelines range.
His counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), essentially challenging the reasonableness of
Colina’s sentence, including the imposition of consecutive prison terms.

       Upon careful review, we conclude that the district court did not impose an
unreasonable amount of prison time. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (sentences are reviewed under deferential abuse-of-
discretion standard; discussing substantive reasonableness); see also United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal, within-Guidelines-range
sentence may be presumed reasonable); United States v. Wohlman, 651 F.3d 878, 887
(8th Cir. 2011) (court need not mechanically recite 18 U.S.C. § 3553(a) factors, so
long as it is clear from record that court actually considered them in determining
sentence). We further conclude that it was not unreasonable for the district court to
impose consecutive prison terms. See 18 U.S.C. § 3584(a) (if multiple terms of
imprisonment are imposed on defendant at the same time, terms may run concurrently
or consecutively; in determining whether terms imposed are to be ordered to run
concurrently or consecutively, court shall consider § 3553(a) factors).

      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no non-frivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                       ______________________________




                                         -2-